Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NRDC Acquisition Corp. Announces Purchase Plan by CEO-Designate NEW YORK, August 20, 2009 – NRDC Acquisition Corp. (“NRDC Acquisition”) (NYSE Amex: NAQ), a public investment vehicle, announced today that Stuart Tanz, who is to become NRDC Acquisition’s Chief Executive Officer and President upon completion of the proposed transactions contemplated by its previously announced Framework Agreement, has entered into a written plan to purchase up to an aggregate amount of $5,000,000 of shares of common stock of NRDC Acquisition pursuant to Rules 10b5-1 and 10b-18 of the Securities Exchange Act of 1934. As previously announced, NRDC Acquisition has entered into a Framework Agreement with NRDC Capital Management, LLC, a Delaware limited liability company, which will result in NRDC Acquisition continuing its business as a corporation that will qualify as a real estate investment trust for U.S. federal income tax purposes, commencing with its taxable year ending December 31, 2010, under its proposed new name Retail Opportunity Investments Corp. NRDC Acquisition Corp. NRDC Acquisition is a blank check company formed for the purpose of acquiring, through a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination, one or more assets or control of one or more operating businesses. Since its initial public offering, NRDC Acquisition’s activities have been limited to identifying and evaluating prospective acquisition targets. Forward-looking statements This press release includes “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. NRDC Acquisition’s actual results may differ from its expectations, estimates and projections and, consequently, you should not rely on these forward looking statements as predictions of future events. Words such as “expect,” “estimate,” “project,” “budget,” “forecast,” “anticipate,” “intend,” “plan,” “may,” “will,” “could,” “should,” “believes,” “predicts,” “potential,” “continue,” and similar expressions are intended to identify such forward-looking statements. These forward-looking statements include, without limitation, NRDC Acquisition’s expectations with respect to future performance, anticipated financial impacts of the proposed transactions, certificate of incorporation and warrant amendments and related transactions; approval of the proposed certificate of incorporation and warrant amendments and related transactions by stockholders and warrantholders, as applicable; the satisfaction of the closing conditions to the proposed transactions, certificate of incorporation and warrant amendments and related transactions; and the timing of the completion of the proposed transactions, certificate of incorporation and warrant amendments and related transactions. These forward-looking statements involve significant risks and uncertainties that could cause the actual results to differ materially from the expected results. Most of these factors are outside NRDC Acquisition’s control and difficult to predict. Factors that may cause such differences include, but are not limited to, the following:  Our ability to identify and acquire retail real estate and real estate-related debt investments that meet our investment standards and the time period required for us to acquire our initial portfolio of our target assets;  The level of rental revenue and net interest income we achieve from our target assets;  The market value of our assets and the supply of, and demand for, retail real estate and real estate-related debt investments in which we invest;  The length of the current economic downturn;  The conditions in the local markets in which we will operate, as well as changes in national economic and market conditions;  Consumer spending and confidence trends;  Our ability to enter into new leases or to renew leases with existing tenants at the properties we acquire at favorable rates;  Our ability to anticipate changes in consumer buying practices and the space needs of tenants;  The competitive landscape impacting the properties we acquire and their tenants;  Our relationships with our tenants and their financial condition;  Our use of debt as part of our financing strategy and our ability to make payments or to comply with any covenants under any borrowings or other debt facilities we obtain;  The level of our operating expenses, including amounts we are required to pay to our management team and to engage third party property managers;  Changes in interest rates that could impact the market price of our common stock and the cost of our borrowings; and  Legislative and regulatory changes (including changes to laws governing the taxation of real estate investment trusts). Other factors include the possibility that the transactions contemplated by the Framework Agreement do not close, including due to the failure to receive required stockholder and warrantholder approvals, or the failure of other closing conditions and the possibility that shares in NRDC Acquisition may not be available at the prices or in the amounts described in the 10b5-1 plan described above. NRDC Acquisition cautions that the foregoing list of factors is not exclusive. Additional information concerning these and other risk factors is contained in NRDC Acquisition’s most recent filings with the Securities and Exchange Commission (“SEC”) and in the definitive proxy statement to be used in connection with the transactions contemplated by the Framework Agreement, as described below. All subsequent written and oral forward-looking statements concerning NRDC Acquisition, the Framework Agreement, the related transactions or other matters and attributable to NRDC Acquisition or any person acting on its behalf are expressly qualified in their entirety by the cautionary statements above.
